Title: Thomas Jefferson to George Hay, 28 December 1811
From: Jefferson, Thomas
To: Hay, George


          
                  Dear Sir 
                   
                     Monticello 
                     Dec. 28. 11.
          
		  
		  On my return after an absence of 6. weeks in Bedford I find here your favor of the 5th informing me of the dismission of Livingston’s suit. as this has been for want of jurisdiction, without any investigation of the merits of the cause, the public impression mind will remain unsettled & uninformed as to the justice of the case, and their impression produced by Livingston’s squalling as if his throat had been cut, will be uncorrected. I believe therefore it is a duty to myself as well as the public to lay the case before them, altho it is with infinite
			 reluctance that I shall present myself on that arena: and with the more as I have not the courage & really not the time, to reform the Commentaries on the case which I sent you, and to put them into a more popular dress. they were written for those to whom the matters they contain were familiar; to common readers they will appear
			 unnecessarily erudite, and pedantic. but I repeat that I am too tired of the subject to go over it again.
				
		   
		  so I think I must publish it as it is, and must I suppose send it to N.Y. as I know no press but that which reprints the Edinburgh review which can print correctly any language but English. I must request
			 you therefore to return me the defence I put into your hands as also all the documents & papers that I may return them to their proper deposits. I am under great obligations to my counsel
				&
			 to yourself particularly for the trouble they have had with this case, and as soon as I get through a mass of letters & other matters of business accumulated during my absence, I shall make
				them
			 my just acknolegements for their attention to it.
		   Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        